N. held the title to certain valuable pine timber lands by virtue of a decree of court. During his supposed ownership, he cut, removed and sold the timber growing on said lands. Afterward, the judgment which gave him his title, was reversed, and it was held, that his title was fraudulent and void, and he was ordered to execute a deed conveying the lands to H., the rightful owner. On an accounting to determine the amount due H., for the conversion of the timber growing on said lands: Held, that the measure of damages, is the value of the timber on the land at the time it was severed from the freehold, and converted by N.